PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/586,913
Filing Date: 29 Sep 2009
Appellant(s): Burkhardt et al.



__________________
Richard Cruz
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed on 8/4/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  5/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12, 14 and 19-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claimed invention is directed to a method and/or a system configured to perform the method comprising: identifying, by at least one entity, orders within received order data that are not eligible for execution at a first exchange associated with the at least one entity based on live market data associated with a second exchange that is in communication with at least one programmed computer; determining, by the at least one entity, that one or more ineligible orders among the orders identified as not eligible for automatic execution are eligible for immediate execution at a second exchange; executing a delayed order execution procedure on the at least one entity, thereby preventing automatic routing of the one or more ineligible orders to the second exchange for immediate automatic execution at second exchange, said delayed order execution procedure comprising: activating a countdown with a predetermined elapsed time period; determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein: when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises: generating an expiration of the predetermined elapsed time period, and; executing, by the at least one entity, responsive to the expiration of the predetermined elapsed time period, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a programmed computer, electronic exchanges and a timer circuit. (see Claim 11).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12, 14 and 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites a method comprising;
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network; [and]

executing, by the at least one programmed computer, responsive to the control signal, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

	Previously, Examiner argued that the definition of what constitutes an order “not eligible for execution” was unclear, warranting a §112, 2nd paragraph, rejection. see Non-Final Rejection issued 10/01/2020, pp. 5-6.
	In response, the Applicant argued: 
Third, the Office states that Claim 11 is variable because Claim 11 fails to indicate what constitutes an ineligible order. The Applicants disagree. There is no requirement for the Applicants to define what constitutes an ineligible order, only that an ineligible order exists. Despite this, the Applicants’ claims indeed describe what constitutes an ineligible order and that it is based on a comparison with “live market data.” As such, Claim 11 includes sufficient information to define what is meant by an ineligible order. See Arguments, p. 15.

	The Examiner disagrees.
	The claim recites that an order is identified as “ineligible for execution at a first electronic exchange” and then proceeds to execute the otherwise ineligible order at the first electronic exchange nonetheless. One moment it is ineligible. The next moment it is executable. The differentiation between an ineligible order and an eligible order is unclear.
	The claim does not recite that conditions changed at the first electronic exchange. The claim does not recite that conditions changed at the second electronic exchange which controls the ineligibility of orders on the first electronic exchange. In fact, the claim does not recite that the programmed computer received any new input from any entity. 
Examiner continues to assert that Claim 11 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim language fails to indicate what constitutes an order “not eligible for execution”. As said order could be any ineligible, said claim limitation fails to establish any limitations upon the “order.”
Alternatively, said claims contain terminology such as “not eligible for execution”. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Claims 19 and 20 have similar issues.
Claim 11 recites a method comprising:
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a remote computer a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network.

Claim 33 recites a method comprising:
receiving, by the at least one programmed computer, the order data comprising a published best offer for a security, an auction limit buy order for the security with a buy order limit price that is above the published best offer for the security, a published best bid for the security, and an auction limit sell order for the security with a sell order limit price that is below the published best bid for the security.

Claim 33 recites that all data elements utilized in determining ineligibility are components of order data. However, Claim 11 recites that ineligibility is based upon live market data. Live market data is not utilized in determining eligibility, as recited in Claim 33. 
As such Claim 33 is rejected under U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant argues:
Seventh, the Office alleges that Claim 33 recites all data elements utilized in determining ineligibly are components of order data and that this is somehow inconsistent with how ineligibility is determined in Claim 11. This is incorrect. The data elements recited in Claim 33 are part of the live market data. In other words, live market data and the data elements recited in Claim 33 are not exclusive. see Arguments, p.15.

The Examiner respectfully disagrees. Neither Claim 11 nor Claim 33 establish the data elements comprising live market data. 
Claims 35 and 37 suffer from similar issues.
Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 11-12, 14 and 19-38 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Interpretation
Claim 11 recites a method comprising:
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network; 

determining, by the at least one programmed computer, that one or more ineligible orders among the orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange;

executing a delayed order execution procedure on the at least one programmed computer, thereby preventing automatic routing of the one or more ineligible orders to the second electronic exchange for immediate automatic execution at the second electronic exchange said delayed order execution procedure comprising:

	Under the broadest reasonable interpretation, the order data does not contain orders that are ineligible for execution at the one programmed computer. The method would identify orders within received order data that are ineligible for execution if there were some but there are none. All orders are eligible for execution at the first electronic exchange.
	As such, there remains the possibility that the claim limitations based upon the condition (i.e. presence of orders not eligible for execution) are not exercised or triggered. Examiner notes that would be the entirety of the method. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claim 11 also recites a method comprising:

determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein:

when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises:

generating, by the timer circuit, a control signal to signal expiration of the predetermined elapsed time period, and

executing, by the at least one programmed computer, responsive to the control signal, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

	Under the broadest reasonable interpretation, the automatic-execution-event has occurred during said predetermined elapsed time period.
	As such, there remains the possibility that the claim limitations based upon the condition (i.e. automatic-execution-event has not occurred) are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claims 19 and 20 have similar issues.

(2) Response to Argument
§101 Rejection
As a preliminary matter, Examiner notes that substantially similar claims have been previously submitted to PTAB, the claims were analyzed by PTAB using the 2019 Revised Patent Subject Matter Eligibility Guidelines issued on 1/07/2019 and PTAB determined that the claims were directed to patent-ineligible subject matter in the Patent Board Decision issued on 6/20/2019. Examiner acknowledges that claim amendments were submitted following PTAB’s original decision but asserts that PTAB’s original decision still holds despite the amended claim language.

§101 Rejection – Step 2A, Prong One
Appellant argues that when the Examiner identified specific claim limitations that contribute to the judicial exception, it was improper to identify the majority of the claim limitations as contributing to the judicial exception. see Appeal Brief, pp. 7-8.
The Examiner respectfully disagrees.
“To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea.” see Federal Register, vol. 84, no. 4, p. 55, emphasis added.
The Examiner identified the specific limitations in combination that contribute to the judicial exception. In the instant case, it is the majority of the claim limitations.
Appellant asserts that “[t]he Examiner’s position that each and every element in the Appellants’ claim recites an abstract idea is an improperly broad assertion that deprives the Appellants of the proper examination to which they are entitled by law.” see Appeal Brief, p. 7, emphasis added. 
The Examiner does not assert that the each and every element in the Appellants’ claim recites an abstract idea. The claims do contain additional computerized elements, such as performing the functions on a programmed computer or tracking the passage of time utilizing a timer circuit. However, those additional elements fail to demonstrate integration of the judicial exception into a practical application of the judicial exception under Step 2A, Prong Two.
Appellant further argues:
Delaying / preventing the automatic routing of certain electronic orders to a remote computer system is certainly a computer-specific technology, and as a result, it certainly does not qualify as a method of organizing human activity, and it does not fall into any of the enumerated sub- groupings. see Appeal Brief, p. 8.

The Examiner respectfully disagrees.
Examiner notes that the claims, as written, delay and/or prevent the automatic routing of certain orders to an “electronic exchange”, not a remote computer. The “remote computer” language was removed in the amended claims submitted on 12/29/2020. Nonetheless, the Examiner assumes that an electronic exchange, by virtue of being electronic, is a remote computer system.
The October 2019 Update: Subject Matter Eligibility memorandum recites:
Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. see p. 5.

Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. see p. 7.

Identifying whether an order can be executed on an exchange and determining a strategy for execution of an order on an exchange, such as timing of execution and determining the exchange at which execution should be performed, is a mental process. It is a process normally performed within the human mind. 
As this analysis and strategizing is focused on order execution, this process also qualifies as a fundamental economic practice, a subgroup of certain method of organizing human activities.
The Examiner is uncertain what is meant by “computer-specific technology” because utilization of computer-specific technology to perform an abstract idea does not mean that it is not an abstract idea.
 Does Appellant mean that delaying and/or preventing automated routing is a computer-specific problem?  Because delaying and/or preventing the automatic routing of certain orders to an exchange is not a problem specifically arising from the realm of computers. This problem is a standard business problem that exists outside the realm of computers and existed before the age of computers. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).
For example:
Mr. Rutherford: “Caruthers, I want 1000 shares of Widget Inc. All-or-nothing.”

Mr. Caruthers: “Mr. Rutherford, sir. There aren’t enough shares available at the New York Stock Exchange. (The order is not executable at the first exchange). Luckily, Widget Inc. is dual listed on the London Stock Exchange as well. A little more expensive but doable. (The order is executable at a second exchange). I’ll send the order to London.”

Mr. Rutherford: “No. I’d rather not get London involved. I’d prefer to keep it stateside. (The routing of the order to the second exchange is prevented). New York just opened. Let’s give them an hour to see whether things change and more shares become available. (The routing of the order to the second exchange is delayed one hour). If not, then send it to London.”

Appellant further argues:

Third, even if the Appellants’ claims include limitations that may theoretically be categorized as falling within the certain methods of organizing human activity sub-grouping (which Appellants do not concede), there are certainly other limitations in the Appellants’ claims that cannot possibly be construed as falling under any of the enumerated sub-groupings. For example, the following non-exhaustive group of limitations fail to recite anything regarding a financial trade or an economic concept. For example, the Appellants’ Claim 11 recites:

activating a timer circuit with a predetermined elapsed time period,
determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein:
when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises: 
generating, by the timer circuit, a control signal to signal expiration of the predetermined elapsed time period. see Appeal Brief, pp. 8-9.
	
	The Examiner respectfully disagrees.
	For example: 
Mr. Rutherford: “No. I’d rather not get London involved. I’d prefer to keep it stateside. New York just opened. Let’s give them an hour (Activate a one hour timer) to see whether things change and more shares become available. (Determine whether the automatic-execution-event of there being enough shares available has occurred). If not, (If the automatic-execution-event has not occurred within that one hour) then send it to London (the second exchange).”

Additionally, “activating a timer circuit with a predetermined elapsed time period” was previously addressed in the PTAB decision issued on 6/20/2019.
The previous PTAB decision recites:
Claim 11 then recites a step of activating a timer circuit that generates a control signal at the expiration of a predetermined time period and sends the control signal to the programmed computer to automatically execute the auction limit buy/sell order against a displayed offer/bid. Appeal Br. 28-29 (Claims App.). These steps also involve the fundamental economic practice of hedging or risk mitigation by allowing an auction limit buy/sell order a predetermined period of time (e.g., 15 seconds) to execute in the auction market with the possibility of price improvement before executing the limit order automatically to ensure that it trades. Spec. 7:4-17; Bilski, 561 U.S. at 609-12 (determining claims reciting steps to help buyers and sellers of commodities in the energy market protect or hedge against the risk of price changes are directed to a fundamental economic practice and an abstract idea). see PTAB Decision, p. 9, emphasis added.

Additionally, as to “when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises: generating, by the timer circuit, a control signal to signal expiration of the predetermined elapsed time period,” these claim limitations pertain to optional claim limitations.
	Usage of the term “when” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. For example, the claimed invention determines whether the automatic-execution-event has occurred and it has occurred. As such, the method steps performed when the automatic-execution-event has not occurred are not performed. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.

§101 Rejection – Step 2A, Prong Two
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A, Prong Two of the 2019 §101 Guidelines. Specifically, Appellant argues that the claimed invention “integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” see Appeal Brief, p. 9.
The Examiner respectfully disagrees.
The October 2019 Update: Subject Matter Eligibility memorandum recites:
Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.

The additional elements (i.e. the computer elements) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea which is indicative that the abstract idea is not integrated into a practical application of the abstract idea.
Appellant further argues:
Importantly, absent Appellants’ invention, such orders would otherwise be automatically routed to a remote system. Appellants’ invention prevents such routing and initiates a set of routines that enable the order to be executed in Appellants’ own system. In order to execute the order at the system itself, the claimed system initiates a process by which the order is converted from an ineligible order to an order capable of being executed by the system itself — rather than requiring routing to the remote computer. see Appeal Brief, p. 10.

The claims, as written, do not recite that the order is executed in the Appellants’ own system. The claims recite a method comprising “executing, by the at least one programmed computer, responsive to the control signal, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.” see Claim 11. The programmed computer is executing the order at a remote system, the first electronic exchange.
Examiner assumes that Appellant is referencing the conversion process recited in the dependent claims, such as Claim 33, as no conversion takes place in the independent claim. Claim 11 appears to execute an order when an “automatic-execution-event” occurs or upon “expiration of the predetermined elapsed time period,” and is not conditioned upon performance of a conversion process.
Appellant further argues:
Conventional electronic exchange systems, on the other hand, lack such routing prevention and order-execution delay mechanisms, and are instead configured seek immediate execution of orders, whether by immediately executing or by routing to another system(s) for immediate execution. The Appellants’ system operates completely contrary to such conventional systems, and addresses this deficiency by preventing the automatic routing of orders, and delaying those orders to allow for a conversion operation to occur, so that such orders may be executed (albeit not immediately) at the system itself. As will be understood by the skilled artisan, this certainly represents a departure from conventional operation of electronic exchange systems, but it also represents a significant technological improvement. see Appeal Brief, p. 10.

	While preventing and/or delaying the routing of orders may be “a departure from conventional operation of electronic exchange systems” that does not equate to “a significant technological improvement.” Under Step 2A, Prong Two, “a significant technological improvement” would mean that the claimed invention “improves the functioning of a computer or other technology.” see October 2019 Update: Subject Matter Eligibility, p. 12.  But the claimed invention does not improve the functioning of a computer or other technology.
As the previous PTAB decision recites:
The alleged improvement does not make these generic computers or networks operate more efficiently. It is directed to a set of rules designed to execute as many limit orders as possible as quickly as possible on the same exchange without sending any of those orders to another exchange.

…

The alleged improvement is not to computer technology implementing the trading method, but rather to the trading method itself in that more limit orders can be executed faster if each limit order is repriced (autoquoted) at the market’s current best bid/offer and then automatically executed within 15 seconds against an unspecified displayed offer/bid with no apparent regard for the limit order parameters set for that bid or offer. As a result, the exchange makes more money by executing more orders at that exchange more quickly. SAP, 898F.3dat 1163 (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.”). see PTAB decision, p. 14.

Appellant further argues: 

Indeed, the routing of orders to a remote system (as is done in conventional systems) not only depletes resources of the system doing the routing (e.g., by having to package and transit such orders), it also wastes resources of the systems receiving the routed orders. This problem is magnified if a receiving system is either incapable of or unwilling to execute the routed orders. In that case, the orders may have to be routed and re-routed multiple times before being executed. In addition to wasting resources, having to route and re-route orders also adds unpredictable latency to processing of the orders. Indeed, latency caused by routing can be affected by transmission paths, transmission distances, network traffic, inbound delay, processing delays at the receiving systems, etc. In high-speed electronic exchange systems, this type of uncertainty and latency is simply unacceptable. see Appeal Brief, p. 10.

Examiner notes that the specification does not mention latency. 
Furthermore, whether the claimed invention addresses latency would be dependent upon claim interpretation. For example, delaying order transmission for a predetermined time of 1 hour when order transmission would have taken 1 minute has not improved order processing. Order processing time has actually increased sixty-fold.
Regardless, as previously stated by PTAB, in the claimed invention, the computer has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities. A reduction of load on the computer does not bring about an improvement to the computer, it merely offers resources to other processes that are running on the computer.
Appellant further argues:
Turning to the Examiner’s analysis of the Appellants’ claims under Prong Two, the Examiner has explicitly contradicts the Guidance. For example, the Examiner identifies several hardware components and simply asserts that the claims fail to include elements that transform the abstract idea into an inventive concept because these components are “generically recited computer elements.” This was the entire extent of the analysis. As the Board will appreciate, the analysis is plainly incorrect and cannot possibly support a finding of ineligibility, as referenced by the Guidance reproduced above. see Appeal Brief, p. 11.

The Examiner respectfully disagrees.
As the Appellant notes the claimed invention recites several hardware components, such as a programmed computer and a timer circuit. The claimed invention is not improving the functioning of the hardware components. For example, the programmed computer is not operating faster and the timer circuit is not more accurate. The hardware components are generic. The hardware components are operating within their known and standard capabilities. The claims, as written, merely recite an abstract idea in conjunction with “apply it” or an equivalent, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.
As the previous PTAB decision recites:
A programmed computer and timer circuit do not integrate abstract ideas into a practical application. Alice, 573 U.S. at 223 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea while adding the words ‘apply it’ is not enough for patent eligibility.” (citation and internal quotation omitted)). see PTAB decision, p. 12.

In essence, when the Examiner stated that the hardware components were “generically recited computer components,” the Examiner was merely acknowledging that there are additional elements, the hardware components. There is not much else to say about the hardware components as mere performance of an abstract idea using hardware components, by itself, does not transform an abstract idea into patent eligible subject matter under Step 2A, Prong Two.
Appellant argues that the instant case is analogous to the invention to Ex Parte Smith (Appeal 2018-000064) and, as such, qualifies as patent-eligible subject matter. see Appeal Brief, pp. 11-15.
The Examiner respectfully disagrees.
First, PTAB decisions, such as Ex Parte Smith, do not represent binding precedent or official US Patent & Trademark Office policy. Moreover, PTAB decisions are fact specific to the case being decided and, therefore, lack general applicability.
Second, Ex Parte Smith recites:
The dissent finds these features do not amount to a technological improvement because delays in market order execution are inherent in any market trade, and therefore conventional. (Dissent 16.) The claimed timing mechanisms are not so trivial. The use of the recited "timer" does not occur with each and every trade. Rather, it is implemented in specific circumstances in a specific trading environment, namely when a matching market order is received from an in-crowd market participant in a hybrid trading system. As the Specification explains, the problem of inequitable access to information arises only in the context of hybrid trading platforms where trades occur both "in the pits" and electronically. Spec. ¶55. Thus, like the claim and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), Appellants' claims "overcome a problem specifically arising in the realm of computer networks." Id. at 1257. Accordingly, we conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception. see Ex Parte Smith, pp. 9-10, emphasis added.

Ex Parte Smith established that its invention addressed a technological problem via a technological solution, as under DDR Holdings, thereby “improves the functioning of a computer or other technology,” a consideration in determining whether there is a practical application of the abstract idea under the 2019 §101 Guidelines, Step 2A Prong Two. see October 2019 Update: Subject Matter Eligibility, p. 12.   
There is no indication in either the specification or the prior art that the claimed invention is addressing “a problem specifically arising in the realm of computer networks" as in Ex Parte Smith. 

§101 Rejection – Step 2B
Appellant argues that the additional elements amount to “significantly more” than the judicial exception and, as such, satisfies Step 2B of the 2019 §101 Guidelines. see Appeal Brief, pp. 16-17.
Specifically, Appellant argues that the claimed invention is an improvement to the “field of electronic exchange systems.” see Appeal Brief, p. 16.
The Examiner respectfully disagrees.
The previous PTAB decision recites:
Moreover, claim limitations describing the excluded subject matter cannot satisfy the second step of the Alice analysis. See Mayo, 566 U.S. at 72-73 (requiring “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added)); BSG Tech. LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”); Berkheimer v. HP Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“[A]nd Berkheimer . . . leave[s] untouched the numerous cases from [the Federal Circuit] which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.).”

Appellants contend that claim 11 captures and supports improvements described in the Specification as improving the speed of trading systems and reducing latency so that, the limitations are not well-understood, routine, and conventional. See Reply Br. 4-6. Appellants’ contention is not persuasive, however, because it improperly relies upon the excluded subject matter, which are abstract ideas involved in trading securities as discussed above. Appellants do not identify any additional elements that provide alleged improvements beyond the abstract ideas recited in claim 11. see PTAB decision, p. 19.

Similarly, in the instant case, after exclusion of the abstract idea, the additional elements are merely the hardware components performing the abstract idea. However, the Appellant’s arguments concerning improvements rely on the excluded subject matter. 
Appellant further argues:
The Appellants respectfully submit that the claimed invention improves the field of electronic exchange systems, which, under any metric, is considered a technical field. Accordingly, the systematic improvements discussed above (e.g., reducing number of data transmissions to external systems, avoiding latencies associated with transmissions, improved operating efficiencies of Appellants’ system and downstream systems, etc.) are necessarily improvement to the technical field. see Appeal Brief, p. 16.

The Examiner respectfully disagrees.
As to the indirect improvements to the technology (e.g. reducing number of data transmissions to external systems, avoiding latencies associated with transmissions, improved operating efficiencies of Appellants’ system and downstream systems) based upon performance of the claimed invention, any software can be argued to improve a computer. It can always be argued that the software runs the process more efficiently thereby reducing the demands placed upon the computer system.
In the claimed invention, the computer has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities. A reduction of load on the computer does not bring about an improvement to the computer, it merely offers resources to other processes that are running on the computer.
Appellant also argues that the claimed invention either adds “a specific limitation other than what is well-understood, routine or conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application.” see Appeal Brief, p. 16.
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As an illustrative example, Claim 11 recites:
A computer-implemented method for improving order throughput and processing efficiency in at least one programmed computer, the method comprising: 

identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network; 

Retrieving information (i.e. orders) from memory (i.e. order data) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. orders not eligible for execution at a first electronic exchange) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
determining, by the at least one programmed computer, that one or more ineligible orders among the orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange; and 

	Retrieving information (i.e. orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange) from memory (i.e. orders not eligible for execution at a first electronic exchange) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
executing a delayed order execution procedure on the at least one programmed computer, thereby preventing automatic routing of the one or more ineligible orders to the second electronic exchange for immediate automatic execution at the second electronic exchange, said delayed order execution procedure comprising: 

	Receiving and transmitting data (i.e. routing orders) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Examiner asserts conversely that non-transmission of data (i.e. non-performance of the routing function) is also a well-understood, routine and conventional computerized activity. A function can always be removed from a computer system. 

activating a timer circuit with a predetermined elapsed time period, determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein: 
when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises: 

Performing repetitive calculations (i.e. measuring time) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).
generating, by the timer circuit, a control signal to signal expiration of the predetermined elapsed time period.

Transmitting data (i.e. a control signal) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).
and executing, by the at least one programmed computer, responsive to the control signal, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

Transmitting data (i.e. an executable order) over a network (i.e. to the first electronic exchange) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).
The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.

§112, 2nd Paragraph, Rejection
Appellant argues that the previously asserted §112, 2nd paragraph, rejection is not warranted. 
The Examiner respectfully disagrees. 
Claim 11 recites a method wherein orders are determined to not be eligible for execution at a first electronic exchange based upon live market data. Examiner assumes that order data (content undefined) is compared with live market data (content defined), and based upon that comparison the determination is made concerning what orders are not eligible for execution at the first electronic exchange.
Examiner notes that “Appellants’ claim indeed describe what constitutes an ineligible order and that is based on comparison with ‘live market data.’” see Appeal Brief, p. 17. Neither the claim nor the Appellant’s argument states what is being compared with the live market data but Examiner assumes that it is the order data.
Claim 11 does not recite that any new input is being received by the programmed computer, yet the programmed computer also determines which orders are eligible for execution at a second electronic exchange. Examiner assumes that determination is also made by based upon a comparison   that order data (content undefined) is compared with live market data (content defined). That the live market data contains information about the first electronic exchange and the second electronic exchange. An interpretation otherwise means that the claims are missing essential elements and/or steps warranting another §112, 2nd paragraph, rejection.
Claim 11 then executes “a delayed order execution procedure on the at least one programmed computer, thereby preventing automatic routing of the one or more ineligible orders to the second exchanges” and goes into detail about “delayed order execution procedure” operates.
Examiner notes that these claim limitations pertain to “ineligible orders.” Examiner assumes that the orders eligible for execution at a first electronic exchange are executed outside of these method steps. The delay only applies to the ineligible orders.
This delayed order execution procedure activates a timer and, when the automatic-execution-event (not defined) does not occur at the expiration of the timer, the system executes one or more executable orders at the first electronic exchange. As the delayed order execution procedure pertains to ineligible orders, the mere passage of time has caused previously ineligible for execution to transform into eligible for execution (i.e. executable orders).
What is happening? What has changed to transform ineligible orders into eligible orders?
Appellant also argues that “whether an order is ineligible is completely objective – i.e. there is no subjectivity involved.” see Appeal Brief, p. 18.
However, Appellant also asserts “in the context of the claim, it is clear that an ineligible order is an order that is not suitable for automatic execution.” see Appeal Brief, p. 17. Examiner agrees “an ineligible order is an order that is not suitable for automatic execution.” But without any parameters upon which to establish the metes and bounds of eligibility, what is “suitable for automatic execution” is completely dependent on a person’s subjective opinion. With no parameters set, eligibility is completely subjective.
Appellant also argues:
Moreover, the Office alleges that the data elements utilized in determining ineligibility within Claim 33 are components of order data, and that this is somehow inconsistent with how ineligibility is determined in Claim 11. This is incorrect. The data elements recited in Claim 33 are part of the live market data. see Appeal Brief, p. 18. 

However, Claim 33 recites:
receiving, by the at least one programmed computer, the order data comprising a published best offer for a security, an auction limit buy order for the security with a buy order limit price that is above the published best offer for the security, a published best bid for the security, and an auction limit sell order for the security with a sell order limit price that is below the published best bid for the security.

Claim 33 explicitly recites that the data elements are components of order data, not live market data.

Claim Interpretation
Appellant argues that the Examiner’s claim interpretation of Claim 11 is improper.
The Examiner respectfully disagrees.
Claim 11 recites a method comprising:
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network; 

	Under the broadest reasonable interpretation, the order data does not contain orders that are ineligible for execution at the one programmed computer. The method would identify orders within received order data that are ineligible for execution if there were some but there are none. All orders are eligible for execution at the first electronic exchange.
	Examiner notes that the method does not recite a method comprising identifying, by the at least one programmed computer, at least one order within received order data as not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network. Whether any orders are identified as ineligible or eligible is left open to interpretation.
	Claim 11 further recites:
determining, by the at least one programmed computer, that one or more ineligible orders among the orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange;

	Under the broadest reasonable interpretation, the method determines from among the orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange. However, as there are no orders identified as ineligible there are no orders identified from among that null set as eligible for immediate execution at the second electronic exchange
	As there remains the possibility that the claim limitations based upon the condition (i.e. presence of orders not eligible for execution) are not exercised or triggered. Examiner notes that would be the entirety of the method. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claim 11 also recites a method comprising:

determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein:

when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises:

	Under the broadest reasonable interpretation, the method determines that an automatic-execution-event has occurred during said predetermined elapsed time period.
	Examiner notes that the method does not recite a method comprising determining that an automated-execution-event has not occurred during said predetermined elapsed time period. Whether an automated-execution-event has or has not occurred is left open to interpretation.
	As such, there remains the possibility that the claim limitations based upon the condition (i.e. automatic-execution-event has not occurred) are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Jason Borlinghaus/Primary Examiner, Art Unit 3693       
January 12, 2022
                                                                                                                                                                                                 Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.